Title: To Benjamin Franklin from Benjamin Vaughan, 12 May 1780
From: Vaughan, Benjamin
To: Franklin, Benjamin


My dearest sir,
May 12, 1780.
Dr. Hamilton had a letter for you some weeks ago; but I find him still in Holland. The bearer of this is of his party, & as Dr. Crawford gives him a character, I inclose the Drs. letter in case you should meet with him.
By the present opportunity you have two packets from Dr. Jebb. The MS. he had prepared for another conveyance which he missed; and as I thought you might wish for an opportunity of saying something of a political nature, I not only did not discourge but rather encouraged his sending it.
I send a pamphlet Dr. Price has just sent to us; If Dr. Crawford forwards another, you know you have a duplicate to send abroad.

Dr. Priestley is very ill on the bed just now, with a violent pain in his stomach, which in one light is encouraging as it tends to make us think his disease is in the gall-bladder & its ducts, & not in the liver which is hardly capable of such serious pain. Dr. Fothergill & Dr. J. Jebb have prescribed to day: Dr. Heberden & Sr. J. Pringle some days ago prescribed medicines which nature did not allow a favorable opportunity for taking, & they will not it seems come into the city to our house where the Dr. now is, finding himself more at home than in Berkley Square now he is ill.
As to politics, the Rockinghams & other aristocratic people hang off a great deal since the asociations have gone such lengths (owing much to Dr. J Jebb) but perhaps occasions may offer to work on the people without them. Much will depend on events. Ministry are very confident as to possession of their places, and not out of hopes as to the empire: So much do mens ruin depend on the opinion that they are ruined. Other people in their situation would have been ruined by fears; but providence has kindly given them insensible hearts & insensible heads to make them more fit for working its purpose. I am, my dearest sir, yours ever most devotedly,
